DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
	Applicant’s amendments to the claims of August 1, 2022, in response to the Office Action of April 1, 2022, are acknowledged.

Response to Arguments
	The double patenting rejections are withdrawn in view of the filing and approval of a Terminal Disclaimer on August 1, 2022.
	Unexpected results have not been shown as compared to the closest prior art.  As such, the examiner is determining if a prima facie showing is set forth on the record.  In light thereof, the examiner responds below.
	Applicant argues that morphine and methylnaltrexone are different opioids.
	The examiner notes that Sanghvi teaches morphine as an opioid for use. See prior art claims 187, 228, 229, 239, and others.  Thus, even if these two opioids are different, both are taught.  
	Applicant argues that the most preferable pH is below 4.25 and the claims pH is amended to about 4.5 to about 5.5.
	The prior art teaches embodiments with a pH in a range of 2 to 6. See prior art claim 252.  Further, the methylnaltrexone is described to have a preferably pH below 4.25. See pp 2-3.  After reconstitution with water, the formulation can have a pH of “about 4, about 5, or about 6.” See p5, line 9. 
	Applicant argues that Sanghvi teaches a chelating agent alone was sufficient for reducing degradation, and as such, a POSA would not have included a complement to a chelating agent.
Flora explains that complements to chelating agents can be used for purposes other than stability from degradation.  A complement such as a calcium compound will prevent adverse events associated with the use of a chelating agent such as EDTA.  Flora teaches how EDTA was introduced as the sodium salt led to hypocalcaemia with the risk of tetany (characterized by muscle spasms due to low calcium) due to the formation of its calcium complex.  Moreover, CaNa2EDTA was introduced to overcome that hazard where calcium is complexed and when a toxic metal chelates, such as lead, the calcium is left behind.  Disodium edetate is a preferred chelating agent according to Sanghvi. See p5, line 25, e.g. Thus, a POSA would understand a benefit of using a calcium salt complement to a chelating agent to prevent removing needed serum calcium from the patient and causing hypocalcaemia.

Status of the Claims
	Claims 1-6 and 8-20 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 8-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sanghvi et al. (WO 2004/091623 A1; cited in IDS) in view of Flora et al. (Int. J. Environ. Res. Public Health, 2010, 7, pp.2745-2788).
Sanghvi teaches a pharmaceutical formulation of the opioid methylnaltrexone whereby stability is enhanced and degradation is reduced (p.2, l.4-6) for concentrations at 1.0 mg/mL to 50.0 mg/mL (p.4, l.7).  Sanghvi teaches the formulation to include in any combination a chelating agent, a buffering agent, an anti-oxidant, a cryoprotecting agent, an isotonicity agent and an opioid (p.2, l.7-9).  Sanghvi teaches a formulation embodiment that includes sodium chloride at 2 to 6 mg/ml as an isotonic agent; the buffering agents of citric acid at 0.05 to 0.1 mg/ml and trisodium citrate at 0.025 to 0.075 mg/ml; and disodium edetate at 0.5 to 1.0 mg/ml as a chelating agent (p.5, l.26-29).  Furthermore, Sanghvi teaches the formulation to be at a pH of between 2 and 6 (p.5, l.22).  Sanghvi teaches that the formulation can incorporate several different opioids, including morphine and derivatives (p.6, l.19-26).  Sanghvi further teaches the critical nature of maintaining the pH between 2 and 6. See p8, lines 9 and 29, among others.   Sanghvi teaches that the solution at a pH of 4.25 or less provided an opioid formulation substantially free of degradation products (p.7, l.7-9) indicating the importance of the pH.  Sanghvi teaches an overall formulation of an opioid in water for injection with essentially the same components or recognized alternatives where the stability and reduction of degradation is attributed to the citrate buffering agent maintaining a pH lower than 6.  Sanghvi does not teach a complement to the chelating agent.
With regard to claim 20, the claimed compositions are effective to completely ameliorate or prevent conditions association with activation of endogenous opioid receptors, including a number of listed conditions, including treatment of constipation, and other gastrointestinal conditions, among others. See p17, lines 10-21.
Flora teaches about chelation therapy in medical treatment for reducing the toxic effects metals (abs). Flora teaches about the most commonly used chelating agent of calcium disodium ethylenediamine tetraacetic acid (CaNa2EDTA), a derivative of EDTA, and teaches a brief history of its use (p.2751, Section 3.1).  Flora teaches how EDTA was introduced as the sodium salt led to hypocalcaemia with the risk of tetany (characterized by muscle spasms due to low calcium) due to the formation of its calcium complex (p.2751, para.3). Flora teaches that CaNa2EDTA was introduced to overcome that hazard where calcium is complexed and when a toxic metal chelates, such as lead, the calcium is left behind. This teaching corresponds to the claimed use of a calcium salt complementing the chelating agent to prevent removing needed serum calcium from the patient and causing hypocalcaemia.
While the prior art does not explicitly disclose the instant formulation, a skilled artisan would glean from the prior art to arrive at the instant formulation utilizes where the critical component for stability is the citrate buffering agent maintaining a pH between 2 and 6, which overlaps the claimed pH range.  The prior art essentially teaches the same components as the instant formulation where Flora provides teaching for one benefiting from the addition of a complement to safe guard against losing calcium.  One of ordinary skill would readily optimize a formulation for injectable opioids utilizing the components as taught by Sanghvi (isotonic agent, citrate buffering agent, chelating agent and water) where the critical component of a citrate buffer to adjust the pH between 2 and 6 for the claimed dosing of an opioid having the reasonable expectation of success in reducing degradation products and increasing stability.  At the time of invention it is prima facie obvious to incorporate the instantly claimed components in combination for a pharmaceutical opioid formulation.
Sanghvi teaches the formulation is applied to morphine and derivatives, further teaching the claimed components in overlapping amounts of opioid and a formulation that has an overlapping pH range. Flora provides the teaching of the addition of a complement for preventing hypocalcaemia. Therefore the instant limitations and the invention as a whole remains prima facie obvious.
Sanghvi teaches the opioid formulation to be stable for at least 6 months at temperatures of 30oC or less.  Sanghvi further teaches the formulation to be stable at 12 months and 24 months.  Sanghvi provides teaching well in the scope of the instantly claimed limitations.  The instantly claimed limitations reaffirms the prior art teaching that providing a formulation at a pH less than 6 affords a stable formulation.  One of ordinary skill in the art would reasonably expect the instant formulation to fall within the stability range as taught by Sanghvi.  The instant limitations remain prima facie obvious.
Sanghvi teaches kit preparations of the opioid formulation that comprises storage in a vial.  Sanghvi teaches that any container "…may be sparged to eliminate oxygen or purged with nitrogen.” (p.18, l.16).  Sanghvi further teaches an embodiment in Figure 3 where the vials are placed in a secondary container.  One of ordinary skill would gleam from the teaching of Sanghvi to generate the instant formulation and utilize a kit preparation that includes a container such as a vial and construe the teaching to reasonably store composition in a glass container.  The invention as a whole remains prima facie obvious with the incorporation of the instant limitation.
As stated supra, Sanghvi teaches an injection formulation for opioids, where morphine is a taught embodiment.  The instant limitation is met by the art of Sanghvi therefore the invention as a whole remains prima facie obvious over Sanghvi and Flora.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628